Order entered April 22, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00541-CV

                               JOHN D. COPELAND, Appellant

                                                 V.

                               JAY SANDON COOPER, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-08-13097

                                             ORDER
       We GRANT appellee’s second motion to extend time to file brief and ORDER the brief

tendered to the Clerk of the Court April 21, 2014 filed as of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE